An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-196
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:    15 July 2014


IN THE MATTER OF:                               Mecklenburg County
                                                Nos. 09 JT 304
                                                     10 JT 449
S.H.                                                 12 JT 647
J.H.
S.B.
Minor children



      Appeal by respondents from order entered 25 November 2013

by   Judge   Elizabeth     T.    Trosch    in     Mecklenburg   County    District

Court.    Heard in the Court of Appeals 11 June 2014.


      Twyla   Hollingsworth-Richardson  for   petitioner-appellee
      Mecklenburg County Department of Social Services, Division
      of Youth and Family Services.

      Ryan McKaig for respondent-appellant mother.

      Peter Wood for respondent-appellant father.

      Administrative Office of the Courts, by Deana K. Fleming,
      Associate Counsel, for guardian ad litem.


      DAVIS, Judge.


      Respondent-mother           D.H      and       Respondent–father         X.B.

(collectively “Respondents”)             appeal    from an order terminating
                                              -2-
their   parental          rights       to   their    children      “Sam,”    “John,”         and

“Sean.”1    After careful review, we affirm.

                                   Factual Background

      On 7 May 2009, the Mecklenburg County Department of Social

Services, Youth and Family Services (“YFS”) filed a petition

alleging that Sam was a neglected and dependent juvenile.                                     At

the time YFS filed the petition, Respondent-mother was fifteen

years   old    and       in    placement      herself      with    YFS.     The    petition

alleged     that     Respondent-mother           (1)      went    “AWOL”    from       her   YFS

placement by         repeatedly running away                on 4 February 2009,               31

March 2009, and 4 April 2009; (2) was taken to Gaston County

Detention Center on 1 May 2009 on a secure custody order; (3)

had   failed        to    attend       school;      (4)   was     engaged   in     a    sexual

relationship with a man more than five years older than herself;

and   (5)     had    named       two    seventeen-year-old          males    as    possible

fathers of Sam.           The petition further stated that Sam’s maternal

grandmother         was       unsuitable     for      placement      and    alleged          that

Respondent-mother was a “truant, a runaway and is undisciplined

and, therefore, unsuitable for being placed with her child in

the same foster home.”                 A non-secure custody order was entered



1
  The pseudonyms “Sam,” “John,” and “Sean,” are used throughout
this opinion to protect the identity of the children and for
ease of reading. N.C.R. App. P. 3.1(b).
                                            -3-
granting      YFS    custody    of    Sam.         On       12        June       2009,     Sam   was

adjudicated neglected and dependent.

       On 26 July 2010, YFS filed a petition alleging that John —

Respondents’        second   child     —     was       a    neglected             and     dependent

juvenile.      John had been born two days prior to the filing of

the petition relating to Sam.                    The petition alleged that (1)

Respondent-mother         was    16   years        old          and    in        “YFS’s    custody

herself”; (2) Respondent-mother was unable to name the father of

John; (3) there were no family members who were ready, willing,

and able to take care of John and the only place he could live

was with Respondent-mother in her foster home; (4)                                        John was

“neglected because he has been abandoned by his father”; and (5)

John   was    “dependent       because      he    is       in    need       of    placement      and

assistance and has no parent, custodian, or guardian willing or

able to provide placement assistance.”                           YFS obtained nonsecure

custody of John, and on 13 September 2010, he was adjudicated a

dependent juvenile.

       In October 2010, Respondent-mother revealed to her school

nurse that (1) Respondent-father was the father of Sam and John;

(2) she remained in a relationship with him; (3) he was violent

towards      her;   and   (4)   he    was    “aware         of        the    location       of   her

placement with her children.”                    As a result, Respondent-mother
                                            -4-
and her two children were moved to another foster home.                          An ex

parte protective         order was entered against Respondent-father,

and   Respondent-mother             was     ultimately      granted      a     one-year

restraining order against him.

      On 5 January 2011, YFS filed a new petition alleging that

Sam and John were neglected and dependent juveniles and that

Respondent-father “has not cooperated with [Respondent-mother’s]

requests    that    he    participate        in    paternity     testing.”       On   16

February    2011,    a     paternity        order    was    entered      establishing

Respondent-father as the father of both Sam and John.                         On 7 June

2011, Respondent-father was ordered to pay child support.

      On 7 October 2012, Respondent-mother gave birth to another

child,   Sean,     and    on   12    October       2012,   YFS   filed    a    petition

alleging that Sean was a neglected and dependent juvenile.                            In

the petition,       YFS alleged that (1) Respondent-mother “failed to

make reasonable progress at the Court’s last review hearing . .

. and the father has never made any progress” with regard to

providing    for    Sam    and      John;    (2)    “the   Court    couldn’t      trust

anything the mother said . . . [and] that the mother was no

closer to securing employment, securing housing or being able to

provide a safe home for her children”; (3) Respondent-mother had

violated the court’s directives by maintaining her relationship
                                               -5-
with    Respondent-father,            which     led    to     her   ultimately           becoming

pregnant; (4) “based on the mother’s recent decisions, she has

either given up or is giving the court the middle finger”; (5)

Respondent-mother          was    “moving       backwards       for    six    months”        with

regard    to      breaking       the       cycle      of     domestic        violence;       (6)

Respondent-mother “still [did] not have independent housing or

any    means   of    support      .    .   .    [and]      continue[d]        to    make     poor

decisions in having another child for whom she cannot provide a

safe     home”;      and    (7)       Respondent-father             failed         to    provide

“substantial support or consistent care to [Respondent-mother]

during her pregnancy” or               “the love, care, and personal contact

that inheres in the parental relationship to this or his other

children.”       Sean was adjudicated neglected on 3 December 2012.

       Following a review hearing held on 20 February 2013, the

trial    court      suspended      reunification             efforts    and    changed       the

permanent plan for the juveniles to adoption.                          On 17 April 2013,

YFS filed a petition to terminate Respondents’ parental rights,

alleging that grounds for termination existed pursuant to N.C.

Gen. Stat. § 7B-1111(a)(1), (2), (3), and (7).                                 The petition

further     alleged        that       grounds         also     existed        to        terminate

Respondent-father’s parental rights pursuant to N.C. Gen. Stat.

§ 7B-1111(a)(5).
                                               -6-
       On    25   November      2013,        the    trial    court     entered        an     order

terminating Respondents’ parental rights pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1), (2), and (3).                         Respondents gave timely

notice of appeal.

                                             Analysis

       Respondents’          sole   argument         on   appeal     is    that       the    trial

court       abused     its    discretion           when     it   determined           that     the

termination       of    Respondents’          parental      rights        was    in    the    best

interests of the children.               We disagree.

       At a hearing to terminate parental rights, the trial court

must    first     determine         if   a    statutory       ground       for    termination

exists.       In re E.M., 202 N.C. App. 761, 763-64, 692 S.E.2d 629,

630 (2010).          “After an adjudication that one or more grounds for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”              N.C. Gen. Stat. § 7B-1110(a) (2013).                             When

determining whether it is in the best interests of a child to

have parental rights terminated, the trial court must consider:

              (1)      The age of the juvenile.

              (2)      The likelihood              of     adoption     of       the
                       juvenile.

              (3)      Whether the termination of parental
                       rights will aid in the accomplishment
                       of the permanent plan for the juvenile.
                                              -7-


            (4)      The bond between the juvenile and the
                     parent.

            (5)      The quality of the relationship between
                     the juvenile and the proposed adoptive
                     parent, guardian, custodian, or other
                     permanent placement.

            (6)      Any relevant consideration.

Id.     This statute further requires the trial court to “make

written findings regarding the [criteria] that are relevant.”

Id.     The trial court’s determination as to whether termination

of    parental      rights   is    in    the        juvenile’s   best    interests     is

reviewed under an abuse of discretion standard.                         In re Shermer,

156 N.C. App. 281, 285, 576 S.E.2d 403, 407 (2003).

       Here,   in    support      of    its    conclusion    that   it    was    in   the

juveniles’     best    interests        to     terminate    Respondents’        parental

rights, the trial court made the following pertinent findings of

fact:

            1.   . . . [Sam] was born on 4 May 2009 in
            Mecklenburg County, North Carolina.  [John]
            was born on 23 July 2010 in Mecklenburg
            County, North Carolina.  [Sean] was born in
            Mecklenburg County, North Carolina on 7
            October 2012.

            . . . .

            50. The juveniles are very bonded to their
            mother, especially the older boys, and they
            know who she is.      The children and the
            mother have a reciprocal relationship.
                                       -8-


            51. The respondent mother is unable to
            demonstrate that she can provide for their
            basic needs and for their social and
            emotional development.   There is no viable
            opportunity for the development of the
            juveniles with the respondent mother.

            52. The    juveniles   are   familiar   with
            [Respondent-father].     The   Court  cannot
            assess the quality of the relationship
            between [Respondent-father] and the children
            as he has not presented for any court-
            authorized visitation.

            . . . .

            54.   The children are developing a strong
            bond with their foster parents who are
            committed to adopting the children.

            55. It is in the best interests of                        the
            juveniles to have a safe, stable                          and
            permanent home.

            56. There    are   no  known  appropriate
            relatives available to provide permanence
            for the juveniles.

       Respondents    do    not     challenge       any    of   the    above-quoted

findings   of   fact.       Therefore,       they    are     binding       on   appeal.

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

I. Respondent-mother

       Respondent-mother argues that the trial court abused its

discretion in determining that termination was in the juveniles’

best    interests     “in   light    of   the       fact   that      she     had   made

significant     progress,     expressed       a     desire      to    make      further
                                                -9-
progress and to be a good mother to the children, and had formed

a strong, loving bond with the children, who, as the trial court

noted, deeply love their mother.”                     We disagree.

    It is the trial “judge’s duty to weigh and consider all

competent    evidence,          and    pass       upon      the     credibility     of    the

witnesses,       the   weight     to       be    given      their    testimony      and   the

reasonable inferences drawn therefrom.”                       In re Whisnant, 71 N.C.

App. 439, 441, 322 S.E.2d 434, 435 (1984).                              “It is not the

function    of    this    Court       to    reweigh         the   evidence    on    appeal.”

Garrett v. Burris, ___ N.C. App. ___, ___, 735 S.E.2d 414, 418

(2012), aff’d per curiam, 366 N.C. 551, 742 S.E.2d 803 (2013).

    Here, after considering the competent evidence, the trial

court   found     as     fact    following            the   termination      hearing      that

Respondent-mother could not provide for the juveniles’ social

and emotional development and that the juveniles were bonded

with their foster parents who were committed to adopting them.

The trial court also made findings regarding the bond between

the juveniles and the parents, the likelihood of adoption, and

whether the termination of parental rights would aid in the

accomplishment of a permanent plan for the juveniles.                              The trial

court also made findings relating to the age of each juvenile.

It is apparent from both the order and the accompanying record
                                       -10-
that the trial court considered each of the statutory criteria

listed in N.C. Gen. Stat. § 7B-1110(a).            Thus, the trial court's

conclusion    reflects     a   reasoned       decision    based    upon    those

statutory factors.        As such, the trial court did not abuse its

discretion in determining that it would be in the best interests

of Sam, John, and Sean to terminate Respondent-mother's parental

rights.

       Respondent-mother next contends that the trial court may

have   erroneously    believed    it    was    required   to    terminate       her

parental rights based on its statement that the court had “no

choice” but to do so.       We are not persuaded.         The full statement

made   by   the   trial   court   at    the   disposition      hearing    was    as

follows:

            [Respondent-mother], you, I think, on some
            level never, you know, trusted any of the
            people that were involved with you and your
            children. You’ve been dishonest at various
            points throughout this case and you created
            a situation that -- it’s just sad and tragic
            because I -- I do feel that you have left
            the Court with no choice but to find that
            the   Department    has   proven   grounds    to
            terminate your parental rights on the ground
            of neglect, willfully leaving the children
            in foster care for 12 months without having
            done anything to alleviate the conditions
            that brought them into custody. And -- and
            the Department’s certainly proven grounds to
            terminate    for    failure   to     contribute,
            financially,     during   the    six    month[s]
                               -11-
          immediately proceeding [sic] the filing of
          the petition.

    When viewed in context, it is clear that the trial court

was simply expressing its conclusion     that Respondent-mother’s

actions had left the trial court with no viable option other

than terminating her parental rights as opposed to the trial

court laboring under a misapprehension of law that it lacked

discretion to decide otherwise.    This fact is further supported

by the trial court’s later statement that it was in the “best

interest of each juvenile” to terminate Respondents’ parental

rights.   Therefore, this argument is overruled.

II. Respondent-father

    We similarly conclude that findings 1, 52, 54, 55, and 56

establish that the trial court did not abuse its discretion in

determining that the termination of Respondent-father’s parental

rights was in the best interests of the children.   In his brief,

Respondent-father challenges the following findings of fact made

by the trial court:

          38. By his own testimony (the father)
          admitted   that he has had resources through
          his family or through his own employment to
          provide for the juveniles, but has failed to
          provide his relatives or any support for the
          juveniles.

          39. [Respondent-father]      has    willfully
          withheld his care and       affection in a
                    -12-
consistent manner from the juveniles for
their entire lives despite knowing that they
were in YFS custody.

. . . .

43. [Respondent-father] has been employed
gainfully since 7 September 2011.     He has
provided clothes and shoes to the children
on occasion without the Court’s knowledge.
But despite court orders to pay child
support for the juveniles, he has made no
payments in support of the juveniles.

. . . .

45. [Respondent-father] completed an online
eight-hour domestic violence class in June,
2013.   The certificate provide[d] for the
class   falsely   certifies   completion  of
certain components    of domestic violence
concepts that [Respondent-father] testified
that he was unaware of and was unable to
articulate what the conditions, patterns of
behavior or how [the] course assisted him in
ameliorating domestic violence.

. . . .

47. The respondent parents have failed to
ameliorate the issues of domestic violence
or to acknowledge the impact of domestic
violence on the children.

. . . .

53. [Respondent-father]    has   failed   to
acknowledge the conditions and impact of
domestic violence.   He has failed in every
way to place himself in a position to
provide permanence for his children with him
or his family despite the opportunity.    He
has left the children in foster care since
their births.
                                      -13-


       These findings are not related to the court’s conclusion

that termination of his parental rights was in the children’s

best interests.          Instead, these findings relate to the trial

court’s conclusion that Respondent-father neglected his children

pursuant to N.C. Gen. Stat. § 7B-1111(a)(1); willfully left his

children in foster care for 12 months without making reasonable

progress towards correcting those conditions which led to the

removal    of    the   juveniles   pursuant   to    N.C.    Gen.   Stat.     §    7B-

1111(a)(2); and willfully failed to pay a reasonable portion of

the cost of care for the juveniles pursuant to N.C. Gen. Stat. §

7B-1111(a)(3).         Respondent-father does not dispute the fact that

“the     trial   court     properly   found   grounds       to   terminate        his

parental rights.”         Therefore, we need not address the challenged

findings as they do not relate to the sole issue he has raised

in this appeal – whether the trial court erred in finding that

the termination of his parental rights was in the best interests

of the children.

       Respondent-father cites In Re Matherly, 149 N.C. App. 452,

562 S.E.2d 15 (2002), for the proposition that the trial court

abused    its    discretion   when    it   failed   to     properly   take       into

account his age and maturity, claiming that he is “little more

than a child himself.”        We disagree.
                                             -14-
      In Matherly, this Court held that a “trial court must make

specific findings of fact showing that a minor parent’s age-

related     limitations      as     to       willfulness     have   been      adequately

considered” when determining whether grounds existed pursuant to

N.C. Gen. Stat. § 7B-1111(a)(6) to terminate parental rights.

Id.   at    455,    562    S.E.2d       at    18.     However,      as   noted    above,

Respondent-father          does     not        challenge      the      trial     court’s

determination       that    grounds      existed      to   terminate     his    parental

rights.     Moreover, we note that the parent in Matherly was 17

years old, and thus a minor, when the petition to terminate her

parental rights was filed.               Id. at 454-55, 562 S.E.2d at 17.              In

this case, conversely, Respondent-father was 26 years old at the

time of the filing of the petition to terminate his parental

rights.     Thus, Matherly is inapplicable.

      After careful review of the trial court’s findings and the

entire record, we hold that the trial court’s conclusion that it

was   in    the    best     interests         of    the    juveniles     to    terminate

Respondents’ parental rights was not manifestly unsupported by

reason.       Therefore,          the    trial      court     did    not      abuse   its

discretion.        See In re S.C.R., 198 N.C. App. 525, 536, 679

S.E.2d     905,    912    (2009)    (holding        that   trial    court's     findings

reflected reasoned decision based upon statutory factors listed
                                   -15-
in N.C. Gen. Stat. § 7B–1110(a) and that, therefore, trial court

did   not   abuse   its   discretion   in   determining   termination   of

parent’s parental rights was in best interests of child).

                                Conclusion

      For the reasons stated above, the trial court’s order is

affirmed.

      AFFIRMED.

      Judges CALABRIA and STROUD concur.

      Report per Rule 30(e).